—In a claim to recover damages for personal injuries, etc., the claimants appeal from an order of the Court of Claims (King, J.), entered October 22, 1996, which granted the defendant’s motion for summary judgment dismissing the claim on the ground that the claimant Lisa Priolo failed to sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The injured claimant Lisa Priolo failed to establish a prima facie case that she sustained a “serious injury” within the meaning of Insurance Law § 5102 (d). The injured claimant sought to recover damages by claiming she had suffered a “significant limitation of use of a body function or system” (Insurance Law § 5102 [d]). In order to establish that she suffered such a “significant limitation”, the injured claimant was required to provide objective evidence of the extent or degree of the limitation and its duration (see, Beckett v Conte, 176 AD2d 774). The affirmation prepared by Dr. Fadi Bejjani, which was submitted by the claimants in opposition to the motion, failed to provide such objective evidence of the extent or degree of the *540limitation of the use of the injured claimant’s cervical spine, and its duration. Under these circumstances, summary judgment was properly awarded to the defendant. Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.